EXHIBIT 99.1 October 19, 2007 NORTHERN STATES FINANCIAL NINE MONTH EARNINGS INCREASE 47 PERCENT Net Interest Income and Loans Rise Annual Dividend Increased WAUKEGAN, IL, October 19, 2007 – Northern States Financial Corporation (Nasdaq: NSFC), holding company for NorStates Bank, today reported net income of $3,157,000, or $.75 per share, for the nine months ended September 30, 2007, compared with $2,176,000, or $.51 per share, for the same period of 2006.On a per share basis, 2007’s nine month earnings increased 47 percent over the same period last year.A majority of the increase in earnings was due to the Company’s improved net interest income that was $954,000 greater than for the same nine-month period of 2006.Loan growth and higher yields earned on the Company’s securities contributed to the increase to net interest income. The Company’s net interest income (interest income less interest expense) continued to improve during the third quarter of 2007, increasing 22 percent, or $852,000, over the same three months last year.Loans also rose during the latest quarter. However, concern over the weakening economy and its affect on the Company’s growing loan portfolio induced management to make a provision to the allowance for loan and lease losses for the quarter of $967,000, equal to approximately $.17 per share after tax.Loan growth of $33 million since December 31, 2006 also contributed to this decision to increase the allowance.During the same quarter last year, the Company determined that no provision was necessary for loan and lease losses.As a result, the Company reported third quarter 2007 earnings of $.14 per share compared with $.17 per share for the same quarter last year. On October 16, 2007, the board of directors of the Northern States Financial Corporation declared a cash dividend of $.37 per share payable on December 3, 2007 to stockholders of record at November 15, 2007.Total cash dividends for 2007 will be $.72 per share, a 10.8 percent increase from $.65 per share paid in 2006.Based on the closing price of the Company’s stock on September 28, 2007 of $22.00 per share, this represents a dividend yield of approximately 3.3 percent.The rise in net income of the Company in 2007, year to date, accounts for the increased dividend. NSFC Press Release October 19, 2007 Total assets of the Company were $657.6 million at September 30, 2007, decreasing $52.4 million from $710.0 million at December 31, 2006.Loans and leases increased $33.1 million from December 31, 2006 due to marketing efforts by the Company’s loan staff.The Company’s loan growth was funded by the proceeds of maturing investment securities that have decreased $73.6 million since year-end 2006.The balance from these maturing securities was redeployed to redeem higher cost interest-bearing deposits and borrowings.Interest-bearing deposits decreased by $28.9 million since year-end and borrowings in the form of securities sold under repurchase agreements and Federal Home Loan Bank term advances were reduced $14.3 million and $11.5 million, respectively, since December 31, 2006. Northern States Financial Corporation is the holding company for NorStates Bank, a full-service commercial bank that is a successor to financial institutions dating back to 1919 with eight branches in Lake County, Illinois. The Bank serves the populations of northeastern Illinois and southeastern Wisconsin. Forward-Looking Information Statements contained in this news release that are not historical facts may constitute forward-looking statements (within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended), which involve significant risks and uncertainties.The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and is including this statement for purposes of invoking these safe harbor provisions.Forward-looking statements, which are based on certain assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by the use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project,” “plan,” or similar expressions.The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain and actual results may differ from those predicted.The Company undertakes no obligation to update these forward-looking statements in the future.Factors that could have a material adverse effect on the operations and could affect the outlook or future prospects of the Company and its subsidiaries include, but are not limited to, the potential for further deterioration in the credit quality of the Company’s loan and lease portfolios, uncertainty regarding the Company’s ability to ultimately recover on the surety bonds relating to equipment lease pools and other loans currently on nonaccrual status, unanticipated changes in interest rates, general economic conditions, increasing regulatory compliance burdens or potential legislative/regulatory changes, monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and the Federal Reserve Board, the quality or composition of the Company’s loan or investment portfolios, deposit flows, competition, demand for loan products and financial services in the Company’s market area, and changes in accounting principles, policies and guidelines.These risks and uncertainties should be considered in evaluating forward-looking statements. 2 NSFC Press Release October 19, 2007 NORTHERN STATES FINANCIAL CORPORATION KEY PERFORMANCE DATA ($ 000’s, except per share data) Quarter ended September 30, 2007 2006 Net Income $ 581 $ 721 Basic Earnings Per Share $ .14 $ .17 Return on Average Assets .35 % .40 % Return on Average Equity 3.19 % 4.04 % Efficiency Ratio 70.96 % 80.73 % Yield on Interest Earning Assets 6.31 % 5.60 % Cost of Interest Bearing Liabilities 3.81 % 3.83 % Net Interest Spread 2.50 % 1.77 % Net Yield on Interest Earning Assets 3.11 % 2.33 % Nine months ended September 30, 2007 2006 Net Income $ 3,157 $ 2,176 Basic Earnings Per Share $ .75 $ .51 Return on Average Assets .62 % .41 % Return on Average Equity 5.84 % 4.07 % Efficiency Ratio 75.80 % 81.63 % Yield on Interest Earning Assets 6.06 % 5.48 % Cost of Interest Bearing Liabilities 3.84 % 3.53 % Net Interest Spread 2.22 % 1.95 % Net Yield on Interest Earning Assets 2.81 % 2.47 % 3 NSFC Press Release October 19, 2007 NORTHERN STATES FINANCIAL CORPORATION KEY PERFORMANCE DATA ($ 000’s, except per share data) Sept. 30, 2007 Dec. 31, 2006 Total Assets $ 657,598 $ 710,009 Loans and Leases 406,824 373,715 Total Deposits 491,155 522,596 Total Stockholders’ Equity 73,416 71,463 Nonperforming Assets 9,508 11,165 Nonperforming Loans and Leases 6,651 8,182 Nonperforming Loans and Leases to Loans and Leases 1.63 % 2.19 % Restructured Loans $ 0 $ 1,477 Impaired Loans $ 5,209 $ 9,500 Book Value per Share $ 17.57 $ 16.88 Number of Shares Outstanding 4,178,105 4,233,105 NORTHERN STATES FINANCIAL CORPORATION DIVIDEND HISTORY June 1 December 1 Total 2002 $ .53 $ .53 1.06 2003 .54 .54 1.08 2004 .55 .55 1.10 2005 .55 .07 .62 2006 .30 .35 .65 2007 .35 .37 .72 For Additional Information, Contact: Fred Abdula, Chairman of the Board, (847) 244-6000 Ext. 238 Websites: www.norstates.com www.nsfc.net 4 NSFC Press Release October 19, 2007 NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2007 and December 31, 2006 (In thousands of dollars) (Unaudited) Assets September30, 2007 December31, 2007 Cash and due from banks $ 13,340 $ 19,023 Interest bearing deposits in financial institutions - maturities less than 90 days 179 885 Federal funds sold 4,025 10,078 Total cash and cash equivalents 17,544 29,986 Securities available for sale 205,433 279,056 Loans and leases 406,824 373,715 Less:Allowance for loan and lease losses (4,112 ) (7,162 ) Loans and leases, net 402,712 366,553 Federal Home Loan Bank stock 1,445 1,445 Office buildings and equipment, net 9,275 9,394 Other real estate owned 2,857 2,983 Goodwill 9,522 9,522 Core deposit intangible asset 1,507 1,854 Accrued interest receivable and other assets 7,303 9,216 Total assets $ 657,598 $ 710,009 Liabilities and Stockholders' Equity Liabilities Deposits Demand - noninterest bearing $ 55,948 $ 58,530 Interest bearing 435,207 464,066 Total deposits 491,155 522,596 Securities sold under repurchase agreements 72,453 86,775 Federal funds purchased 2,500 0 Federal Home Loan Bank advances 0 11,500 Subordinated debentures 10,000 10,000 Advances from borrowers for taxes and insurance 575 794 Accrued interest payable and other liabilities 7,499 6,881 Total liabilities 584,182 638,546 Stockholders' Equity Common stock 1,789 1,789 Additional paid-in capital 11,584 11,584 Retained earnings 67,298 65,603 Accumulated other comprehensive loss (53 ) (5,961 ) Treasury stock, at cost (7,202 ) (1,552 ) Total stockholders' equity 73,416 71,463 Total liabilities and stockholders' equity $ 657,598 $ 710,009 5 NSFC Press Release October 19, 2007 NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three and nine months ended September 30, 2007 and 2006 (In thousands of dollars, except per share data) (Unaudited) Three months ended Nine months ended Sept. 30, 2007 Sept. 30, 2006 Sept. 30, 2007 Sept. 30, 2006 Interest income Loans (including fee income) $ 7,059 $ 6,849 $ 20,455 $ 20,269 Securities Taxable 2,283 2,105 7,262 6,302 Exempt from federal income tax 72 56 214 170 Commercial paper - maturities less than 90 days 0 115 0 115 Federal funds sold and other 271 301 751 462 Total interest income 9,685 9,426 28,682 27,318 Interest expense Time deposits 3,017 3,272 9,205 9,086 Other deposits 920 1,059 2,841 3,061 Repurchase agreements and federal funds purchased 809 971 2,720 2,238 Federal Home Loan Bank advances 28 65 205 192 Subordinated debentures 170 170 506 490 Total interest expense 4,944 5,537 15,477 15,067 Net interest income 4,741 3,889 13,205 12,251 Provision for loan and lease losses 967 0 (458 ) 0 Net interest income after provision for loan and lease losses 3,774 3,889 13,663 12,251 Noninterest income Service fees on deposits 731 620 2,093 1,844 Trust income 184 185 611 583 Other operating income 305 496 1,092 1,248 Total noninterest income 1,220 1,301 3,796 3,675 Noninterest expense Salaries and employee benefits 2,097 2,207 6,546 6,686 Occupancy and equipment, net 548 508 1,791 1,682 Data processing 389 395 1,216 1,190 Legal 149 57 371 247 Audit and other professional 333 259 917 911 Amortization of core deposit intangible asset 117 117 348 348 Printing and supplies 90 85 303 324 Other operating expenses 507 562 1,394 1,612 Total noninterest expense 4,230 4,190 12,886 13,000 Income (loss) before income taxes 764 1,000 4,573 2,926 Income tax expense (benefit) 183 279 1,416 750 Net income $ 581 $ 721 $ 3,157 $ 2,176 Earnings per share $ 0.14 $ 0.17 $ 0.75 $ 0.51 Comprehensive income $ 1,483 $ 2,040 $ 4,656 $ 3,530 6
